DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 18 August 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites limitations pertaining to a photodiode, three transistors, and a capacitor. The photodiode is claimed to have a first terminal and a second terminal; the three transistors are claimed to have respective first terminals, second terminals, and control terminals; and the capacitor is claimed to have a first terminal and a second terminal. While the layout of the device may be ascertained by looking at the claim language in light of the rest of the specification, the language of the claim may not be clear at first blush. In order to avoid a possible antecedent basis issue, Examiner suggests amending the claim language such that the photodiode has a photodiode first terminal and a photodiode second terminal; the first transistor has a first transistor first terminal, a first transistor second terminal, and a first transistor control terminal; the second transistor has a second transistor first terminal, a second transistor second terminal, and a second transistor control terminal; the third transistor has a third transistor first terminal, a third transistor second terminal, and a third transistor control terminal; and the capacitor has a capacitor first terminal and a capacitor second terminal (or language to this effect).  Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim(s) 1 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a layout comprising: a photodiode second terminal connected to a .
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812